     Case 2:20-cv-02056-KJM-EFB Document 19 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEREMY WILLIAM DEDEKER,                                No. 2:20-cv-2056-KJM-EFB P
12                             Petitioner,
13                 v.                                        ORDER
14    STUART SHERMAN,
15                             Respondent.
16

17                Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. Petitioner seeks appointment of counsel and an extension of time to oppose

19   respondent’s motion to dismiss. ECF No. 18. Petitioner provides no reasons for either request.

20           I.         Motion for Counsel

21                Petitioner has requested that the court appoint counsel. There currently exists no absolute

22   right to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105 F.3d 453, 460

23   (9th Cir. 1996). The court may appoint counsel at any stage of the proceedings “if the interests of

24   justice so require.” 18 U.S.C. § 3006A; Rule 8(c), Rules Governing § 2254 Cases. Because

25   petitioner has provided no argument supporting his request for counsel, the court finds that the

26   interests of justice would not be served by the appointment of counsel at this time. Accordingly,

27   petitioner’s request for appointment of counsel is denied.

28   /////
                                                            1
     Case 2:20-cv-02056-KJM-EFB Document 19 Filed 03/29/21 Page 2 of 2


 1       II.       Motion for Extension of Time
 2              Petitioner similarly has failed to provide any rationale for his request for an extension of
 3   time to oppose the motion to dismiss. Nevertheless, out of caution and a degree of deference to
 4   petitioner’s incarcerated status, the court will grant an extension of time of 21 days from the date
 5   of service of this order.
 6       III.      Order
 7              For the foregoing reasons, petitioner’s March 24, 2021 motion for appointment of counsel
 8   (ECF No. 18) is DENIED and his request for an extension of time to file his opposition to the
 9   motion to dismiss is GRANTED. He must file the opposition within 21 days from the date of
10   service of this order.
11              So ordered.
12   Dated: March 29, 2021.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
